Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Liu (CN 207720403, IDS 5/1/20) teaches a speaker box, comprising a housing with an accommodating space (front chamber 101 and receiving space 10 make up an “accommodating space” comparable to item 10 of applicant’s figure 4, see Liu, fig 1) and a sound unit accommodated in the housing (sounding unit 3, Liu, fig 1), wherein the sound unit divides the accommodating space into a front cavity (front chamber 101, Liu, fig 1) and a rear cavity (receiving space 10, Liu, fig 1), the housing is provided with a sound hole (acoustic/sounding channel 120, fig 3), and the front cavity is communicated with the sound hole ( sounding channel 120 is in communication with the front cavity 101); however Liu does teach or fairly suggest wherein the housing is provided with a baffle wall corresponding to the rear cavity, an air-permeable isolating member corresponding to the baffle wall is provided in the rear cavity, the baffle wall is matched with the air-permeable isolating member to separate a part from the rear cavity to form an independent cavity, and a sound absorbing material is filled in the independent cavity, wherein the air-permeable isolating member is provided with a protrusion portion extending outwardly towards a direction away from the independent cavity.  
Qingshan (US 8913738), Miao (US 20170070796), and Yang (US 20170208386) teach similar speaker enclosure systems; however, the each fail to teach or fairly suggest the speaker box of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KILE O BLAIR/Primary Examiner, Art Unit 2651